Citation Nr: 0810320	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-28 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to service connection for dyslipidemia, also 
diagnosed as hypercholesterolemia.  

3.  Entitlement to a disability rating in excess of 10 
percent for supraventricular tachycardia.  

4.  Entitlement to a compensable disability rating for 
chronic pelvic inflammatory disease with fibroids.  

5.  Entitlement to a total disability rating, based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1986 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran reports a miscarriage and that she has not had 
any children.  This raises the issue of entitlement to 
special monthly compensation based on loss of use of a 
creative organ due to the extensive service-connected uterine 
fibroids.  This issue is referred to the agency of original 
jurisdiction (AOJ) for appropriate disposition.  

The issue of entitlement to a total disability rating, based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not have hypothyroidism.  

2.  Dyslipidemia, also diagnosed as hypercholesterolemia, is 
not a disability as defined in the law and regulations.  

3.  The service-connected supraventricular tachycardia does 
not result in more than four episodes per year.  The medical 
testing reveals METs (metabolic equivalents) of 10.1 with a 
left ventricular ejection fraction of 70 percent.  

4.  The service-connected chronic pelvic inflammatory disease 
with fibroids does not require continuous treatment.  


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  The criteria for service connection for dyslipidemia, 
also diagnosed as hypercholesterolemia, have not been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
supraventricular tachycardia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4, including §§ 4.7, 4.104 and Code 7010 
(2007).  

4.  The criteria for a compensable rating for chronic pelvic 
inflammatory disease with fibroids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4, including §§ 4.7, 4.116 and Code 
7614 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter in December 2004.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required information was provided 
in July 2006.  In this case, although the initial notice of 
September 2004 did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claims for service connection, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed conditions.  


Duty to Assist

VA has a duty to assist veterans in the development of their 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran has been examined and medical opinions 
obtained.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  


Service Connection for Hypothyroidism

The veteran apparently has some medical training and has 
worked as an emergency medical technician (EMT).  She has 
diagnosed herself as having hypothyroidism.  There is no 
other competent medical evidence to support that diagnosis.  
The VA medical reports, including laboratory studies and 
endocrine clinic notes and examination reports, are against 
the claim.  Specifically, the veteran states that as late as 
2002, the normal range for thyroid stimulating hormone (TSH) 
in most laboratories in the United States was 0.5 to 5.5; and 
that in early 2003, the range changed to 0.3 to 3.  She 
states that hers was 4 and that most normal people actually 
have a TSH around 1.  She further asserts that she had 
coldness and other symptoms of hypothyroidism in service.  

In May 2003, the veteran sought VA treatment for complaints 
including fatigue, brittle hair, weight gain, cold 
intolerance, and leg cramps.  The assessment was subclinical 
hypothyroidism.  It was noted that TSH was normal and T4 
(thyroxine) was low.  She was started on a very low does of 
synthyroid medication.   

A June 2003 VA clinical note shows that a thyroid profile was 
within normal limits.  

A VA clinical note, dated in July 2003, shows the veteran 
sought a medical evaluation of hypothyroidism, giving a 
medical history of the condition.  Examination findings were 
benign.  There was no thyromegaly.  TSH was 1.96.  The 
assessment was hypothyroidism, stable.  She was scheduled to 
return in 4 or 5 months for a fasting thyroid profile.  

When seen in September 2003, the veteran blamed a weight gain 
on hypothyroidism.  Nutritional counseling was provided.  In 
December 2003, she had no complaints.  TSH was 2.37 and free 
thyroxine was 1.01.  The assessment was hypothyroidism - no 
issues.  

In April 2004, the veteran gave a history of hypothyroidism.  
The report indicates that synthyroid was still prescribed.  
Thyroid function tests were normal.  The thyroid was not 
palpable.  The conclusion was a history of hypothyroidism.  

When seen at the preventative medicine clinic, in September 
2004, it was noted that her thyroid hormone level was normal 
and she was still taking synthyroid.  The assessment was 
hypothyroidism, resolving on medication.  

The veteran had an endocrinology consultation in November 
2004 for evaluation of possible thyroid disease.  It was 
noted that she had attended a conference on thyroid disease 
and felt her thyroid was responsible for her symptoms.  
Examination of her neck showed the thyroid to be of normal 
size.  The doctor discussed the veteran's complaints and 
history.  One of her major complaints was that her hair was 
brittle and falling out.  She also complained of fatigue.  
The doctor thought her symptoms were not likely related to 
her thyroid.  The doctor noted that she took thyroid hormone 
for 9 to 12 months and stopped the previous October.  Her 
last TSH and free T4 were performed after she stopped taking 
hormone and were normal.  She had had borderline low T4 on 
several occasions but her TSH had always been normal.  In 
terms of secondary hypothyroidism, her normal menstrual 
periods made that unlikely, but did not conclusively rule it 
out.  It was noted that the therapeutic trial of L-Thyroxine 
had helped her symptoms and brittleness of her hair for 2 
weeks, but after that her hair and other symptoms returned to 
their base line.  The doctor reviewed the veteran's test 
results with her.  She related that at a recent conference, 
TSH's greater than 3 were considered abnormal.  She felt her 
symptoms were related to thyroid disease.  The doctor told 
the veteran that he did not feel that thyroid disease was 
responsible for her symptoms or her hair loss for two 
reasons:  her TSH was normal and she did not improve with 
thyroid hormone supplement.   

In June 2005, the veteran requested that a thyroid extract be 
prescribed.  She was referred to the VA endocrinology and 
metabolism clinic in August 2005.  It was noted that she 
continued to feel tired and fatigued.  She had not taken any 
thyroid replacement sine the fall of 2004.  When she was 
taking it, she felt her hair was less brittle.  She also 
reported recent hypopigmented skin lesions and irregular 
menstrual periods with heavy bleeding and clots.  Laboratory 
studies were reviewed and a mild elevation of AST (aspartate 
serum transaminase) was noted.  It was recommended that the 
possibility of hepatitis be considered.  Examination of the 
veteran's neck showed no masses and the thyroid was not 
enlarged.  A dermatology referral was recommended for the 
skin lesions.  It was noted that vitilgo was consistent with 
an autoimmune disorder, but not secondary to hypothyroidism.  
Other testing and follow-ups were recommended for the 
veteran's complaints.  The doctor expressed the opinion that 
he did not think the veteran was hypothyroid.  Laboratory 
studies were done.  The doctor reviewed the results later in 
August 2005 and rendered an assessment that it was unlikely 
to be hypothyroid.  

Conclusion

The veteran has some medical training and has given her 
health and her claim a significant amount of study.  However, 
her case has been considered over a period of time with 
repeated testing.  These results have been analyzed by a 
trained physician, who has not only provided an opinion, but 
has explained the reasoning behind the opinion.  The Board 
finds that the opinion of the physician, supported by 
repeated testing, is much more persuasive than the veteran's 
claim.  The VA medical records, including the endocrinology 
consultations, form a preponderance of evidence in this case.  
This preponderance of evidence establishes that the veteran 
does not have hypothyroidism.  Since the veteran does not 
have the claimed disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



Service Connection for Dyslipidemia, also Diagnosed as 
Hypercholesterolemia

The September 2004 VCAA notice letter did not cover 
dyslipidemia, also diagnosed as hypercholesterolemia.  Such 
notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  That 
claim was covered in a January 2005 VCAA compliant notice 
letter, so the veteran had ample opportunity to participate 
in the processing of her claim before it was readjudicated 
with an August 2005 statement of the case and a September 
2005 supplemental statement of the case.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  More 
significantly, the veteran was not prejudiced because, as 
discussed below, the claim must be denied as a matter of law.  
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Service connection is granted for disabilities.  There must 
be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The term "disability" as used in chapter 11, 
and specifically in § 1110, which provides compensation, 
should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Therefore, not every 
medical condition is a disability within the meaning of the 
law and regulations providing benefits.  See 38 C.F.R. 
§§ 3.303, 4.9 (2007).  The Court has affirmed that it is 
permissible for VA to interpret and refine what is meant by 
"disability" in section 1110.  See Palczewski v. Nicholson, 
27 Vet. App. 174 ( 2007).  VA has determined that elevated 
triglycerides and elevated cholesterol are laboratory 
findings, not disabilities for compensation purposes.  61 
Fed. Reg. 20,440, 20,445 (May 7, 1996).  Therefore, this 
claim must be denied as a matter of law.  See Sabonis, at 
430.  



Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's September 2004 statement and her detailed 
responses in the notice of disagreement and the substantive 
appeal demonstrate that she actually has an extensive working 
knowledge of the requirements for higher ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


Rating for Supraventricular Tachycardia

The veteran is currently rated as 10 percent disabled by 
paroxysmal supraventricular tachycardia.  The current 10 
percent rating contemplates permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  The next 
higher rating and the highest for supraventricular 
arrhythmias, is 30 percent and requires paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. Part 4, § 4.104, Code 7010 (2007).  

In this case, ECG and monitors tests have not been able to 
document any episodes of paroxysmal supraventricular 
tachycardia.  An April 2004 VA cardiology progress note 
reveals that a Holter monitor showed only occasional 
premature atrial contractions (PAC's) and 8 beat runs of 
atrial tachycardia.  The pertinent conclusions were atypical 
chest pain, history of mitral valve prolapse, and 
tachycardia.  

When the veteran was seen for a cardiology consultation, in 
August 2004, she reported that, for 10 years, she had 
episodes of left chest pain lasting 2 to 3 minutes.  Testing 
included a Bruce protocol ECG (electrocardiogram).  The ECG 
showed a normal sinus rhythm.  The veteran achieved an 
acceptable heart rate and no arrhythmias were noted.  In the 
assessment, it was commented that the veteran's symptoms were 
not suggestive of anginal pain.  At her age, in the absence 
of any cardiac risk factors, it was felt very unlikely for 
her to have coronary disease.  

In October 2004, the veteran was exercised on a treadmill, in 
a standard Bruce protocol.  The heart rate rose as predicted.  
The resting ECG was pertinent for a normal sinus rhythm.  
With exercise, no diagnostic ECG changes or arrhythmias 
occurred.  Paroxysmal supraventricular tachycardia was not 
reported.  

An event monitor was used in December 2004.  On December 1, 
there was a sinus arrhythmia with episodic sinus tachycardia 
to 137 BPM (beats per minute).  No ectopic activity was 
recorded.  On December 3, there was a normal sinus rhythm 
with no ectopic activity recorded.  On December 6, there was 
sinus arrhythmia/sinus tachycardia with obvious ectopy 
(artifact throughout).  On December 7, there was sinus 
tachycardia with sinus arrhythmia and no ectopic activity.  
On December 9, there was sinus tachycardia at 104 BPM and 
possible competing ectopic atrial rhythm, also a skipped beat 
consistent with non-conducted PAC.  On December 15, there was 
a normal sinus rhythm with ectopy.  None of the notes 
identified paroxysmal supraventricular tachycardia.  

The RO asked for a medical opinion as to whether the monitor 
study of December 2004 showed episodes of paroxysmal 
supraventricular tachycardia.  The doctor noted physiologic 
or normal increases and did not identify any paroxysmal 
supraventricular tachycardia.  

The medical opinion to the effect that some increases in 
heart rate were physiologic or normal highlights the fact 
that it is normal for the heart to speed up and slow down in 
response to demands placed on it.  The service-connected 
paroxysmal supraventricular tachycardia is an abnormal heart 
rate and there is no recent evidence of that, despite 2 
monitor studies and 2 ECG tests using a treadmill to stress 
the heart following a Bruce protocol.  Because repeated ECG 
and monitor testing has not produced competent medical 
evidence that the service-connected paroxysmal 
supraventricular tachycardia results in more than four 
episodes per year, the criteria for a higher rating are not 
met.  

In January 1991, service connection was granted for 
paroxysmal supraventricular tachycardia secondary to mitral 
valve prolapse.  Consequently, the Board has considered other 
criteria for a higher rating.  In April 2004, an 
echocardiogram showed the veteran had no mitral valve 
prolapse and that her left ventricle chamber had normal size.  
She did have a nonspecific thickening of the aortic valve and 
an ejection fraction of only 46 percent.  In April 2005, an 
echocardiogram disclosed a normal aortic valve with 
nonspecific thickening of the left coronary cusp.  There was 
no aortic stenosis.  The mitral valve, tricuspid valve, left 
atrium, aortic root, right atrium, and right ventricle were 
normal.  The left ventricle was normal in size with anterior 
septal hypokinesia with an estimated ejection fraction of 40 
to 45 percent.  The pericardium was normal without effusion.  
Doppler studies were normal.  

An August 2004 cardiology consult report shows that a Bruce 
protocol stress test was done.  The ECG showed a normal sinus 
rhythm.  The perfusion study disclosed an ejection fraction 
of the left ventricle calculated at 70 percent.  It was noted 
that 55 to 75 percent was normal.  The septal, antero-
lateral, and inferior wall had diminished activity, some of 
which reperfused.  

It was noted that an echocardiogram had reported an ejection 
fraction of 46 percent.  The doctor noted the discrepancy 
between the echocardiographic and nuclear assessment of left 
ventricular function.  It was felt that a repeat perfusion 
study would provide an independent assessment of left 
ventricle function.  The doctor noted that the veteran had no 
signs or symptoms of decreased left ventricle function.  

The repeat study was done with another Bruce protocol stress 
test in October 2004.  The veteran achieved METs (metabolic 
equivalents) of 10.1.  Resting ECG showed a normal sinus 
rhythm.  With exercise, there was no chest pain, diagnostic 
ECG changes, or arrhythmias.  There was no evidence of 
transient ischemic dilation of the left ventricle cavity or 
abnormal lung activity.  There was normal wall motion and 
normal systolic wall thickening with a left ventricular 
ejection fraction of 70 percent.  The end diastolic volume 
was normal.  The impression was a good exercise capacity, 
normal hemodynamic response to exercise, procedure terminated 
due to fatigue, target heart rate achieved; clinically 
negative for ischemia; stress ECG negative for ischemia; 
scintigraphically negative for ischemia and infarct.  It was 
noted that perfusion abnormalities reported in June 2004 were 
not detected.  Further, the resting left ventricular systolic 
function was normal with a left ventricular ejection fraction 
of greater than 65 percent and no evidence of left 
ventricular dilation.  The diagnosis was normal.  

The echocardiogram studies showed left ventricular ejection 
fractions below normal, but a Bruce protocol stress test 
indicated a normal ejection fraction.  In the professional 
opinion of the medical doctor who noted the discrepancy, it 
was best resolved with another stress test.  That test again 
showed a normal ejection fraction.  The Board must follow the 
competent medical opinion and rely, as did the physician, on 
the stress test results, rather than the echocardiograms.  
Thus, the preponderance of evidence on this point establishes 
that the veteran has a normal left ventricular ejection 
fraction.  With a MET's of 10.1 and a normal left ventricular 
ejection fraction, the service-connected cardiovascular 
disability does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. §§ 4.7, 4.104 (2007).  

While the veteran may feel that her service-connected heart 
disease is more disabling than currently rated, the findings 
of the trained medical professionals are significantly more 
probative in determining the extent of the service-connected 
disability and whether the criteria for a higher rating have 
been met.  38 C.F.R. § 3.159(a) (2007).  In this case, the 
medical reports provide a preponderance of evidence, which 
establishes that the service-connected cardiovascular 
disability does not approximate any applicable criteria for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected paroxysmal supraventricular tachycardia has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Rating for Chronic Pelvic Inflammatory Disease with Fibroids

The General Rating Formula for Disease, Injury, or Adhesions 
of Female Reproductive Organs , including Pelvic inflammatory 
Disease (PID), provides a noncompensable rating for symptoms 
that do not require continuous treatment.  A 10 percent 
rating is assigned for symptoms that require continuous 
treatment and a 30 percent rating is assigned for symptoms 
not controlled by continuous treatment.  38 C.F.R. Part 4, 
§ 4.116, Code 7614 (2007).  

A VA clinical note shows the veteran was seen in May 2003.  
She gave a history of laparoscopic evaluation of pelvic pain 
from adhesions.  She had had a PAP smear within the year, 
which was negative.  Her menses were reported to be within 
normal limits, the last being on the 14th of the previous 
month.  Her abdomen was soft and nontender and there was no 
gynecologic diagnosis.  

In June 2003, the veteran gave a history of pelvic pain.  She 
was currently asymptomatic.  

When seen for a consultation at the VA women's clinic, in 
July 2003, the veteran reported right pelvic pain with menses 
since 1996, and a dark discharge prior to menses for 2 years.  
Examination included her external genitalia, vagina, and 
cervix; and findings were essentially normal.  The assessment 
was pelvic pain associated with menses.  A pelvic ultra sound 
test was planned.  Treatment was not prescribed.  

The veteran returned to the women's clinic in August 2004.  
She had a history of a fibroid uterus and no significant 
change in symptoms.  Examination findings were negative.  It 
was noted that a PAP smear in July 2003 was within normal 
limits.  No treatment was recommended.  

The report of the December 2004 gynecologic examination shows 
that the veteran had a history of pelvic pain in 1988 and had 
a pelvic ultrasound, which revealed pelvic adhesions as well 
as pelvic fluid.  At that time, she was treated for pelvic 
inflammatory disease.  She went on to have surgery to remove 
the adhesions in 1988.  Since then, she had no further 
episodes of pelvic pain.  She currently had a diagnosis of 
fibroids.  A recent vaginal ultrasound had revealed uterine 
fibroids.  The diagnosis was history of pelvic inflammatory 
disease, currently without symptoms.  

The veteran had a transvaginal ultrasound in April 2005.  It 
disclosed 3 uterine fibroids and a cyst on the left ovary, 
with follicular type cysts on the right ovary.  

The veteran was seen at the VA women's clinic, later in April 
2005.  She had no complaints.  There were normal findings for 
the external genitalia, vagina, cervix, uterus and adnexa.  
The assessment was an annual examination.  No current 
disability was diagnosed.  

The veteran reports that her fibroids cause pelvic pain, 
which she treats with ibuprofen.  The rating schedule 
provides a noncompensable evaluation for symptoms such as 
described by the veteran, which do not require continuous 
treatment.  The veteran has been examined by medical 
professionals on several recent occasions and they have not 
found that the service-connected gynecologic symptoms require 
continuous treatment, as required for a 10 percent rating, or 
that she has symptoms that are not controlled by continuous 
treatment, as required for a 30 percent rating.  38 C.F.R. 
Part 4, § 4.116, Code 7614 (2007).  Here, again, while the 
veteran may have some medical training, the findings of the 
trained medical specialists are more probative.  In this 
instance, the VA clinical records and examination reports 
form a preponderance of evidence, which shows that the 
service-connected chronic pelvic inflammatory disease with 
fibroids does not require continuous treatment.  Thus, the 
condition does not approximate the criteria for a compensable 
rating.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Here, too, the Board has considered the issues raised by the 
Court in Hart and whether staged ratings should be assigned.  
We conclude that the gynecologic condition has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability approximated the criteria for a compensable 
rating.  


ORDER

Service connection for hypothyroidism is denied.  

Service connection for dyslipidemia, also diagnosed as 
hypercholesterolemia, is denied.  

A disability rating in excess of 10 percent for 
supraventricular tachycardia is denied.  

A compensable disability rating for chronic pelvic 
inflammatory disease with fibroids is denied.  




REMAND

In a June 2005 rating decision, the RO denied entitlement to 
a total disability rating, based on individual 
unemployability.  In August 2005, the veteran submitted a 
detailed substantive appeal, in which she specifically 
asserted that her service-connected cardiovascular disability 
left her unable to work because of her discomfort, 
exhaustion, and general ill feeling.  VA must broadly 
construe a claimant's responses and, so, this response must 
be accepted as a timely notice of disagreement with the June 
2005 RO decision denying entitlement to a total disability 
rating based on individual unemployability.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be Remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, although the Board regrets the further delay, 
the claim of entitlement to a total disability rating, based 
on individual unemployability, is REMANDED to the AMC for the 
following action:

1.  The AMC should readjudicate the 
claim of entitlement to a total 
disability rating, based on individual 
unemployability.  If the decision 
remains adverse, the veteran and her 
representative should be sent a 
statement of the case (SOC) on that 
issue and allowed sufficient time for a 
response.  

The veteran is notified that the Board 
will not have jurisdiction of the issue 
without a timely (60 day) substantive 
appeal in response to the SOC.  

If a timely substantive appeal is 
filed, the case should be returned to 
the Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


